87 F.3d 1322
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Usman Shehu SULE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-36074.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 19, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Usman Shehu Sule appeals pro se the district court's summary judgment in favor of the United States in his Federal Tort Claims Act action alleging that prison officials negligently deprived him of some of his personal property.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo, Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995), and we affirm for the reasons stated by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3